           Case 2:20-cv-00202-APG-NJK Document 5 Filed 06/04/20 Page 1 of 3



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 VICTOR TAGLE,                                          Case No. 2:20-cv-00202-APG-NJK

 4                      Plaintiff,
          v.                                              ORDER
 5 STATE OF NEVADA, et al.,

 6                    Defendants.

 7

 8         This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a

 9 state prisoner, who has since been released. On February 19, 2020, Magistrate Judge Koppe

10 ordered plaintiff Victor Tagle to file his updated address with the court by March 20, 2020. ECF

11 No. 3. Tagle has not done so or otherwise responded to the order.

12         District courts have the inherent power to control their dockets and “[i]n the exercise of

13 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

14 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

15 dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to

16 obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-

17 54 (9th Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

18 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order

19 requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988)

20 (affirming dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court

21 apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

22 dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424

23
             Case 2:20-cv-00202-APG-NJK Document 5 Filed 06/04/20 Page 2 of 3



 1 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with local

 2 rules).

 3           In determining whether to dismiss an action for lack of prosecution, failure to obey a

 4 court order, or failure to comply with local rules, the court must consider several factors: (1) the

 5 public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

 6 (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on

 7 their merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;

 8 Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61;

 9 Ghazali, 46 F.3d at 53.

10           Here, the first two factors (the public’s interest in expeditiously resolving this litigation

11 and my interest in managing the docket) weigh in favor of dismissal. The third factor (risk of

12 prejudice to the defendants) also weighs in favor of dismissal, since a presumption of injury

13 arises from the occurrence of unreasonable delay in filing a document ordered by the court and if

14 Tagle’s address is not on file the defendants cannot contact him about this action. See Anderson

15 v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor (public policy favoring

16 disposition of cases on their merits) is greatly outweighed by the factors in favor of dismissal

17 discussed herein. Finally, a court’s warning to a party that his failure to obey the court’s order

18 will result in dismissal satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d

19 at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424. Magistrate Judge Koppe’s

20 order requiring Table to update his address expressly stated: “IT IS FURTHER ORDERED that,

21 if Plaintiff fails to timely comply with this order, the Court shall dismiss this case without

22 prejudice.” ECF No. 3. Thus, Table had adequate warning that dismissal would result from his

23 noncompliance with the order.



                                                        2
           Case 2:20-cv-00202-APG-NJK Document 5 Filed 06/04/20 Page 3 of 3



 1         I therefore order that this action is dismissed without prejudice based on plaintiff Victor

 2 Tagle’s failure to file an updated address in compliance with the February 19, 2020 order.

 3         I further order the Clerk of Court to enter judgment accordingly.

 4         Dated: June 4, 2020.
                                                         ________________________________
 5                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
